Citation Nr: 1419500	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected right shoulder acromioclavicular (AC) separation.

2.  Entitlement to service connection for a neurological disability of the right upper extremity, to include as secondary to a neck disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a Board video conference hearing in June 2012.  This case was previously before the Board in November 2012 and July 2013, when the Board remanded the current issues for additional development.

In July 2013, the Board also denied service connection for a muscle disability of the arms, legs, and low back; service connection for a gastrointestinal disability; and service connection for a low back disability, to include as secondary to service-connected right ankle sprain.  Because a final Board decision was rendered with regard to these issues, they are no longer a part of the current appeal.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding service connection for a neck disability and for a neurological disability of the right upper extremity, the Board's July 2013 remand instructed the AOJ to seek addendum opinions from the VA examiner who conducted the March 2013 neck and peripheral nerves examinations; it was specifically noted that, if such examiner was no longer available, then a new examination was to be conducted, and the requested opinions rendered, by another qualified examiner.

As the examiner who conducted the March 2013 examinations was no longer available (in fact, research shows that such examiner moved from the VA Outpatient Clinic in Corpus Christi, Texas to the VA Medical Center in Bay Pines, Florida), the Veteran's record was forwarded to a different provider (a VA nurse practitioner) in January 2014 to obtain the requested opinions.  However, because no examination findings accompanied such opinions, the Board must conclude that the VA nurse practitioner did not examine the Veteran (despite checking the box which indicated that an in-person examination was used to obtain the medical information to render such opinions).  [The Veteran's private doctor completed a VA Disability Benefits Questionnaire (DBQ) for the neck in July 2013, but did not provide any accompanying medical opinions.]

The VA nurse practitioner reviewed the record and opined that the Veteran's neck condition is most likely not secondary to, and not as least as likely as not aggravated significantly by, the right shoulder condition (noting that the Veteran's degenerative disc disease (DDD) in the cervical spine at C5-6 is mechanically and medically unrelated to the right shoulder condition).  The nurse practitioner also opined that the Veteran's neuropathy in the right upper extremity is most likely secondary to the DDD in the cervical spine at C5-6 (based on the medical evidence of record), and therefore is not as least as likely as not secondary to or aggravated by environmental exposures/chemicals or to service duty.  While the opinion regarding the neck disability adhered to the Board's July 2013 remand instructions, the opinion regarding the neurological disability of the right upper extremity did not adhere to such instructions, because such opinion failed to take into account the pertinent findings in the Veteran's service treatment records (STRs) in June 1990 (which noted his complaint of tingling sometimes in his right arm with muscle pain in his right shoulder) and March 1992 (which noted his complaint of right upper extremity numbness for five minutes after falling on his right shoulder while playing racquetball).

Regarding service connection for a skin disability, the Board's July 2013 remand instructed the AOJ to schedule the Veteran for a VA skin disorders examination to determine the nature and likely etiology of any current skin disability.  [The Veteran's private doctor completed a VA DBQ for skin diseases in July 2013, but did not provide any accompanying medical opinions.]

The Veteran underwent a VA skin diseases examination in September 2013.  The examiner (a physician specializing in cardiovascular disease) reviewed the record, examined the Veteran, and rendered the following diagnoses pertaining to skin conditions: multiple subcutaneous abscesses; skin abscess abdominal wall; s/p enterocutaneous fistula; perineal abscess; and skin graft abdominal wall.  The examiner opined that the claimed skin condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness; the examiner noted that the Veteran's STRs were negative for any skin complaints in service, that the first skin complaints of record were in 2002-2003 (about 8 years after service separation), and that no skin presumption was operable as per VA regulations at this time.  However, this opinion did not adhere to the Board's July 2013 remand instructions, because such opinion failed to take into account the Veteran's in-service exposure to chemicals (including paint, engine fumes, and asbestos), as documented by his STRs.  Furthermore, the Board notes that the September 2013 examiner, as a physician specializing in cardiovascular disease, may not have had the requisite expertise to perform the requested skin diseases examination.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination for the neck disability at issue.  The electronic record should be made available to the examiner for review.

After examining the Veteran and reviewing the record, the examiner should offer a response to the following questions for each diagnosed neck disability:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck disability is proximately due to his service-connected right shoulder disability?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck disability has been aggravated by his service-connected right shoulder disability?

The examiner should furnish detailed reasons for all opinions given with reference to pertinent evidence.

2.  The Veteran should be scheduled for an appropriate VA examination for the neurological disability of the right upper extremity at issue.  The electronic record should be made available to the examiner for review.

After examining the Veteran and reviewing the record, the examiner should offer a response to the following question for each diagnosed neurological disability of the right upper extremity:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neurological disability of the right upper extremity is causally related to any incident of his military service (taking into account the pertinent findings in his STRs in June 1990 and March 1992, as well as his exposure to chemicals therein)?

The examiner should furnish detailed reasons for all opinions given with reference to pertinent evidence.

3.  The Veteran should be scheduled for a new VA examination with an appropriate specialist for the skin disability at issue.  The electronic record should be made available to the examiner for review.

After examining the Veteran and reviewing the record, the examiner should offer a response to the following question for each diagnosed skin disability:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disability is causally related to any incident of his military service (taking into account his exposure to chemicals therein)?

The examiner should furnish detailed reasons for all opinions given with reference to pertinent evidence.

4.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal.  If any issue on appeal remains denied, the AOJ should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

